Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the non-provisional application filed 04/09/2019. 
Terminal Disclaimer
The terminal disclaimer filed on 04/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,314,617  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 recites moving at least one arm so that the gripping interfaces are beneath the implanted elongate rod, whereby the implanted elongate rod is supported by the at least two arms above the gripping interfaces, thereby fixing the position of the implanted elongate rod under the skin and causing the skin beneath the implanted elongate rod to be pinched within the elongate slot, wherein the width of the elongate slot inhibits the skin therein from being damaged; making an incision in the stretched skin to expose a part of the implanted elongate rod; engaging the exposed part of the implanted elongate rod; and, removing the elongate rod from beneath the surface of the stretched skin through the incision.
The Office agrees the art of record fails to teach or suggest these features.
U.S. Patent Publication Number 2007/0233184 (Wong) discloses as shown in Figure 7 an implant removal tool with at least two arms moveable relative to each other. U.S. Patent Number 4,724,832 (Strubel) discloses as shown in Figure 4 an implant removal tool with at least two arms capable of movement relative to each other. U.S. Patent Number 3,880,156 (Hoff) discloses as shown in Figure 3 an implant removal tool with at least two arms capable of movement relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771